 

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 2, 2017
is entered into by and among:

AT HOME HOLDING III INC. (formerly known as GRD Holding III Corporation), a
Delaware corporation, and AT HOME STORES LLC (successor in interest to Garden
Ridge, L.P.), a Delaware limited liability company (collectively, the
“Borrowers” and each individually, a “Borrower”);

the GUARANTORS party hereto;

the LENDERS party hereto; and

BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the “Agent”);

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders, and the Agent, among others, have entered
into a certain Credit Agreement dated as of October 5, 2011, as amended by the
First Amendment to Credit Agreement dated as of May 9, 2012, as further amended
by the Second Amendment to Credit Agreement dated as of May 23, 2013, as further
amended by the Third Amendment to Credit Agreement dated as of July 28, 2014, as
further amended by the Assumption and Ratification Agreement dated as of
September 29, 2014, as further amended by the Fourth Amendment to Credit
Agreement dated as of June 5, 2015, as further amended by Fifth Amendment to
Credit Agreement dated as of June 15, 2016, and as further amended by the
certain Joinder Agreements, including the Joinder Agreement dated as of May 8,
2017 (the “2017 Joinder”) (as the same may be further amended, restated,
supplemented or otherwise modified, the “Credit Agreement”); 

 

WHEREAS, the parties to the Credit Agreement desire to modify certain provisions
of the Credit Agreement, to among other things, include Inventory of Procurement
Company (as defined below) in the Borrowing Base, as provided herein; and

 

WHEREAS, Procurement Company and certain of the other Guarantors became party to
the Credit Agreement and the other Loan Documents as a Guarantor pursuant to the
2017 Joinder, and in connection therewith, granted Liens on their assets to
secure the Obligations.

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.



Incorporation of Terms and Conditions of the Credit Agreement.  All of the terms
and conditions of the Credit Agreement (including, without limitation, all
definitions set forth therein) are specifically incorporated herein by
reference.  All capitalized terms not otherwise defined herein shall have the
same meaning as in the Credit Agreement, as applicable.

2.



Amendments to the Credit Agreement.



2094289.6

--------------------------------------------------------------------------------

 



a.



The definition of “Acceptable Document of Title” in Section 1.01 of the Credit
Agreement is hereby amended by inserting “or Procurement Company, as
applicable,” immediately after “the Borrower” in clause (b) thereof.

b.



The definition of “Appraised Value” in Section 1.01 of the Credit Agreement is
hereby amended by inserting “or Procurement Company, as applicable” immediately
after “the Borrower.”

c.



The definition of “Cost” in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

““Cost”  means the lower of cost or market value of Inventory, based upon the
Borrower’s accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrower or Procurement Company, as
applicable, the Borrower’s or Procurement Company’s purchase journals or the
Borrower’s or Procurement Company’s stock ledger.  “Cost” does not include
Inventory capitalization costs, other non- purchase price charges (such as
freight) used in the Borrower’s calculation of cost of goods sold or any costs
related to the transfer of Inventory between Procurement Company and the
Borrower.”

d.



The definition of “Customer Credit Liabilities” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

““Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the Borrower
or Procurement Company entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price for
any Inventory, and (b) outstanding merchandise credits of the Borrower or
Procurement Company.”

e.



The definition of “Customs Broker/Carrier Agreement” in Section 1.01 of the
Credit Agreement is hereby amended by inserting “(or Procurement Company, as
applicable)” immediately after “the Borrower.”

f.



The definition of “Eligible In-Transit Inventory” in Section 1.01 of the Credit
Agreement is hereby amended by inserting “or Procurement Company” immediately
after “the Borrower” each time that “the Borrower” appears in clauses (a)
through (g) therein. 

g.



The definition of “Eligible Inventory” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

““Eligible Inventory:  means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory (provided that, in no event shall
Eligible In-Transit Inventory included in Eligible Inventory exceed 20% of the
Eligible Inventory included in the Borrowing Base), and (ii) items of Inventory
of

2

 

--------------------------------------------------------------------------------

 



the Borrower and Procurement Company that are finished goods, merchantable and
readily saleable to the public in the ordinary course of business, in each case
that, (A) comply in all material respects with each of the representations and
warranties respecting Inventory made by the Borrower and Procurement Company in
the Loan Documents, and (B) are not excluded as ineligible by virtue of one or
more of the criteria set forth below.  The following items of Inventory shall
not be included in Eligible Inventory:

(a)Inventory that is not solely owned by the Borrower or Procurement Company or
the Borrower or Procurement Company does not have good, marketable and valid
title thereto;

(b)Inventory that is leased by or is on consignment to the Borrower or
Procurement Company or which is consigned by the Borrower or Procurement Company
to a Person which is not a Loan Party;

(c)Inventory that is not located in the United States of America (excluding
territories or possessions of the United States) either (i) at a location that
is owned or leased by the Borrower or Procurement Company, except Inventory in
transit between such owned or leased locations or (ii) in-transit from a
domestic location for receipt by the Borrower or Procurement Company at a
domestic location that is owned or leased by the Borrower or Procurement Company
within twenty-one (21) days of the date of shipment, which Inventory is fully
insured (as required by this Agreement) for Cost of such Inventory and with
respect to which the title has passed to the Borrower or Procurement Company;

(d)Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work-in-process, raw
materials, or that constitute, spare parts, promotional, marketing, packaging
and shipping materials or supplies used or consumed in the Borrower’s or
Procurement Company’s business, (iv) are seasonal in nature and which have been
packed away for sale in the subsequent season, (v) not in compliance with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, or (vi) are bill and hold goods;

(e)Inventory that is not subject to a perfected first-priority security interest
and Lien in favor of the Administrative Agent;

(f)Inventory that consists of samples, labels, bags, and other similar
non-merchandise categories;

(g)Inventory that is not insured in compliance with the provisions of Section
6.07 hereof;

(h)Inventory that has been sold but not yet delivered;



3

 

--------------------------------------------------------------------------------

 



(i)Inventory that is subject to any licensing, patent, royalty, trademark, trade
name or copyright agreement with any third party which would require the payment
of fees or royalties to, or the consent of, the licensor under such agreement
for any sale or other disposition of such Inventory by the Administrative Agent,
and the Administrative Agent shall have determined in its Permitted Discretion
that it cannot sell or otherwise dispose of such Inventory in accordance with
Article 8 without violating any such licensing, patent, royalty, trademark,
trade name or copyright agreement;

(j)[reserved];

(k)Inventory acquired in a Permitted Acquisition and which is not of the type
usually sold in the ordinary course of the Borrower’s and Procurement Company’s
business, unless and until the Administrative Agent has completed or received
(A) an appraisal of such Inventory from appraisers satisfactory to the
Administrative Agent and establishes Inventory Reserves (if applicable)
therefor, and otherwise agrees that such Inventory shall be deemed Eligible
Inventory, and (B) such other due diligence as the Administrative Agent may
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent; or

(l)Inventory which the Administrative Agent determines in its Permitted
Discretion does not meet such other reasonable eligibility criteria for
Inventory as the Administrative Agent may determine; provided that, the
Administrative Agent may not change any of the eligibility criteria for Eligible
Inventory unless the Borrower is given at least three (3) days prior written
notice of the implementation of such change and, upon delivery of such notice,
the Administrative Agent shall be available to discuss the proposed change with
the Borrower to afford the Borrower an opportunity to take such action as may be
required so that the event condition or circumstance that is a basis for such
Reserve no longer exists in the manner and to the extent reasonably satisfactory
to the Administrative Agent in its Permitted Discretion.”

h.



The definition of “Foreign Vendor” in Section 1.01 of the Credit Agreement is
hereby amended by inserting “or Procurement Company” immediately after “the
Borrower.” 

i.



The definition of “In-Transit Inventory” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

““In-Transit Inventory”” means Inventory of the Borrower or Procurement Company
which is in the possession of a common carrier and is in transit from a Foreign
Vendor of the Borrower or Procurement Company from a location outside of the
continental United States to a location of the Borrower or Procurement Company
that is within the continental United States.”

j.



The following new definition is hereby inserted into Section 1.01 of the Credit
Agreement in its proper alphabetical sequence:



4

 

--------------------------------------------------------------------------------

 



““Procurement Company” means At Home Procurement Inc., a Delaware corporation.”

3.



Conditions to Effectiveness.  This Amendment shall not be effective until the
date that each of the following conditions precedent has been fulfilled to the
satisfaction of the Agent (such date the “Sixth Amendment Effective Date”):

a.



This Amendment shall have been duly executed and delivered by the Borrowers, the
Guarantors and the Lenders.

b.



The Agent shall have received (i) reasonable and customary opinions of counsel
to the Loan Parties with respect to Procurement Company and (ii) such customary
corporate resolutions, certificates, lien searches and other customary corporate
documents as the Agent shall reasonably request in connection therewith.

c.



The Borrowers shall have reimbursed the Agent for all reasonable out of pocket
fees, costs and expenses, including, reasonable attorneys’ fees, in connection
with or relating to this Amendment.

d.



After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

4.



Representations and Warranties.  Each Loan Party hereby represents and warrants
that as of the Sixth Amendment Effective Date (as defined in Section 3 of this
Amendment):

a.



(i) No Default or Event of Default exists under the Credit Agreement or under
any other Loan Document, and (ii) all representations and warranties contained
in the Credit Agreement and in the other Loan Documents are true and correct in
all material respects except that (x) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and (y) in
the case of any representation and warranty qualified by materiality, they are
true and correct in all respects.

b.



This Amendment has been duly executed and delivered by each of the Loan
Parties.  This Amendment constitutes the legal, valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

5.



Ratification of Loan Documents.  The Credit Agreement, as hereby amended, and
all other Loan Documents (including the incurrence of Indebtedness, guaranties
and grants of the security interests to secure the Obligations contained
therein), are hereby ratified and re-affirmed in all respects and shall continue
in full force and effect.  The Collateral Documents continue to secure the
Obligations, as modified pursuant to this Amendment, to the same extent as prior
to giving effect to this Amendment. 



5

 

--------------------------------------------------------------------------------

 



6.



Binding Effect.  The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

7.



Multiple Counterparts.   This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, or other
electronic image scan transmission (e.g., “pdf” or “tif” via e-mail) shall be as
effective as delivery of a manually executed counterpart of this Amendment.

8.



Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 



6

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Credit
Agreement to be duly executed as of the date first above written.

 

BORROWERS:

/s

 

AT HOME HOLDING III INC.

By

/s/ Mary Jane Broussard

 

Name:      Mary Jane Broussard

 

Title: Vice President and General Counsel

 

 

/s/

 

AT HOME STORES LLC

By

/s/ Mary Jane Broussard

 

Name:      Mary Jane Broussard

 

Title: Vice President and General Counsel

 

 



Sixth Amendment to Credit Agreement

 

 

--------------------------------------------------------------------------------

 



 

GUARANTORS:

 

/s/

 

AT HOME HOLDING II INC.

AT HOME COMPANIES LLC

By

/s/ Mary Jane Broussard

 

Name:      Mary Jane Broussard

 

Title: Vice President and General Counsel

 

 



Sixth Amendment to Credit Agreement

 

 

--------------------------------------------------------------------------------

 



 

 

Sixth Amendment to Credit Agreement

 

 

--------------------------------------------------------------------------------

 



AT HOME PROPERTIES LLC

1600 EAST PLANO PARKWAY, LLC

2650 WEST INTERSTATE 20, LLC

11501 BLUEGRASS PARKWAY LLC

12990 WEST CENTER ROAD LLC

1944 SOUTH GREENFIELD ROAD LLC

4700 GREEN ROAD LLC

4304 WEST LOOP 289 LLC

642 SOUTH WALNUT AVENUE LLC

15065 CREOSOTE ROAD LLC

335 N. ACADEMY BOULEVARD (1031), LLC

1660 W. MIDWAY BOULEVARD (1031), LLC

3003 WEST VINE, LLC

7613 NORTH EAST LOOP 1604, LLC

334 CHICAGO DRIVE, LLC

4949 GREENWOOD DRIVE, LLC

2251 SOUTHWYCK BLVD, LLC

1605 BUFORD HWY, LLC

1267 CENTRAL PARK DR, LLC

4801 183A TOLL ROAD, LLC

19000 LIMESTONE COMMERCIAL DR, LLC

5501 GROVE BLVD, LLC

1600 W. KELLY AVENUE, LLC

1919 WELLS RD, LLC

7697 WINCHESTER RD, LLC

1000 TURTLE CREEK DRIVE LLC

2201 PORTER CREEK DR LLC

2000 E. SANTA FE LLC

301 S TOWN EAST MALL DR LLC

621 SW 19TH STREET LLC
4200 AMBASSADOR CAFFERY PKWY LLC
4405 PHEASANT RIDGE DR LLC
6360 RIDGEWOOD COURT DR LLC

AT HOME RMS INC.

AT HOME PROCUREMENT INC.

AT HOME GIFT CARD LLC

1376 E. 70TH STREET LLC

25 PACE BLVD LLC

2780 WILMA RUDOLPH BOULEVARD LLC

E. WILLIAMS FIELD RD LLC

3000 KIRBY DRIVE LLC

3551 S 27TH STREET LLC

4833 WATERVIEW MEADOW DR LLC

10800 ASSEMBLY PARK DR LLC



Sixth Amendment to Credit Agreement

 

 

--------------------------------------------------------------------------------

 






Sixth Amendment to Credit Agreement

 

 

--------------------------------------------------------------------------------

 



By

/s/ Mary Jane Broussard

 

Name:      Mary Jane Broussard

 

Title: Vice President and General Counsel

 





Sixth Amendment to Credit Agreement

 

 

--------------------------------------------------------------------------------

 



 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer

By:

/s/ Brian Lindblom

Name:    Brian Lindblom

Title: Director

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

By:

/s/ Brian Lindblom

Name:    Brian Lindblom

Title: Director

 





Sixth Amendment to Credit Agreement

 

 

--------------------------------------------------------------------------------

 



 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

By:

/s/ Craig Pearson

Name:    Craig Pearson

Title: Associate Director

 

 

 

 

 

By:

/s/ Darlene Arias

Name:    Darlene Arias

Title: Director

 

 



Sixth Amendment to Credit Agreement

 

 

--------------------------------------------------------------------------------

 



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

R

 

By:

/s/ Robert C. Chakarian

Name:    Robert C. Chakarian

Title: Vice President

 

 

 



Sixth Amendment to Credit Agreement

 

 

--------------------------------------------------------------------------------

 



 

 

 

--------------------------------------------------------------------------------